Case’ 1:19-cv-04799-ALC Document 23 Filed 10/25/19 PEAS cA OLS

DOCUMENT

ELECTRONICALLY FIL
DOC#: ep

STR aoe
DATE FILED: Yy-S eK

 
   

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

 

x
LOVATI, ET. AL,
Plaintiff
1:19-CV-04799 (ALC)
="V . ~~
ORDER
PETROLEOS DE VENEZUELA, S.A.,
Defendant.
x

ANDREW L. CARTER, JR., United States District Judge:

The Pre-Motion conference previously scheduled for October 28, 2019 at 2:00 p.m. is
ADJOURNED to October 29, 2019, at 3:30 p.m. The parties should appear in person in
Courtroom 1306 at the Thurgood Marshall United States Courthouse, 40 Foley Square, New

York, NY, on the date and time specified above.

wwe — (Trae 7 Cog

Dated: October 25, 2019

 

New York, New York ANDREW L. CARTER, JR.
United States District Judge

 
